DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed August 23, 2021 have been entered into the file. Currently, claims 1-3 and 7 are amended, claims 4-5 and 8-17 are cancelled, and claims 18-20 are new; resulting in claims 1-3, 6-7, and 18-20 pending for examination.

Specification
The amendment filed August 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: changing the units of cN*dtex to cN*% is not supported by the original disclosure as filed. Paragraph [0030] recites the range of 23 cN*% or less, however the original disclosure as filed does not provide support for a toughness of 23-25 cN*%. Similarly, the disclosure as filed does not provide support for the values in the table being in units of cN*% rather than cN*dtex. Paragraph [0053] does provide an equation for determining toughness, however values for the breaking strength and the breaking elongation, either in general or in the examples, have not been provided, therefore it cannot be determined whe
MPEP 2163.07(II) states that an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. Applicant has not indicated or The Complete Textile Glossary), therefore both units are non-traditional for what the ordinary artisan would consider the units of toughness. It is therefore unclear which unit was the correct and intended unit, and thus whether the correction provided is the correction of a clear and obvious error. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 20 recite values of toughness with units of cN*%. As discussed in the specification objection above, the specification as filed does not provide support for the units of cN*% with respect to a value of 25 or less, for the reasons presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)1,23 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3.
With respect to claims 1, 6-7, and 18-19, Ashida teaches a napped artificial leather for use as a surface material for clothing, shoes, articles of furniture, car sheets, general merchandise, and the like which has excellent pilling resistance (paragraph [0001]). The napped artificial leather includes a fiber sheet obtained by impregnating a first elastic polymer into a nonwoven fabric that is an entangled body of ultrafine fibers with a fineness of 1 dtex or less, wherein the fiber sheet includes, on one or both surfaces thereof, a napped surface obtained by the ultrafine fibers, and further includes a second elastic polymer fixed to the basal potions of the napped ultrafine fibers and is unevenly distributed on a surface layer of the fiber sheet (paragraph [0007]). As the first elastic polymer it is preferable to use an aqueous polyurethane (paragraph [0034]). As the second elastic polymer it is preferable to use a solvent-based polyurethane (paragraph [0044]).
The fiber fineness range of Ashida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida further teaches the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, more preferably 1 to 50 mass%, particularly preferably 1 to 50 mass%, relative to the mass of the ultrafine fiber, in terms of the good balance between the fullness and the pliability or the like of the resulting napped artificial leather (paragraph [0039]). In Example 1, the mass ratio of the non-woven fabric to the aqueous polyurethane (first polyurethane) was 87/13 (paragraph [0070]).
Ashida does not explicitly teach that the L* value is less than 35, however Ashida does teach that the napped artificial leather is dyed black (paragraph [0075]). It is known in the art that the L* scale ranges from 0 (black) to 100 (white) (Ammirati; paragraph [0037]). Therefore it is reasonable to presume that the artificial leather of Ashida has an L* value of less than 35, because it is black.

Ashida is silent as to the ultrafine fibers comprising 0.1 to 10 mass% of a pigment, preferably 1.0 to 1.5 mass% carbon black.
Ammirati teaches a high-quality artificial leather having a suede appearance and colors within the range of gray and black, characterized by a high color fastness when exposed to light and a long durability (paragraph [0001]). The microfibrous component contains carbon black pigment in a percentage of 0.05 to 2.00% by mass, preferably 0.15 to 1.50% by mass (paragraph [0046]). By changing the quantity of carbon black in the microfiber it is possible to obtain a large range of color shapes within light grays and blacks (paragraph [0066]).
The weight percent of carbon black range substantially overlaps the claimed range in the instant claim 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been 
Since both Ashida and Ammirati teach artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida to include 0.15-1.50% by mass of carbon black pigment in order to provide a color of light gray to black, depending on the quantity used.

Ashida in view of Ammirati is silent as to the second elastic polymer having a 100% modulus of 4.5 to 12.5 MPa.
Sasaki teaches a leatherlike sheet material which has a base material (I) comprising a nonwoven fabric (A) constituted with ultrafine-fiber bundles having single fiber fineness of no greater than 0.2 de, a high molecular elastomer (B) and a high molecular elastomer (C), and in which a grained surface layer (II) comprising a high molecular elastomer (C)-constituted porous layer (D) and a surface finishing layer (E) is formed on at least one side of the surfaces of the base material (I) (paragraph [0005]). The high molecular elastomer (C) is preferably polyurethane, and has a 100%-elongation modulus of 40-150 kg/cm2 (3.9-14.7 MPa)4 (paragraphs [0013], [0015]-[0016]). When the modulus is less than 40kg/cm2 (3.9 MPa)1 the obtained leather-like material is rich in softness but poor in abrasion resistance, heat resistance, solvent resistance and the like, but when it is greater than 150 kg/cm2 (14.7 MPa)1
The 100%-elongation modulus range of Sasaki substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sasaki, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida in view of Ammirati and Sasaki teach leather-like sheet materials comprising nonwoven fabrics impregnated with an elastomer and coated with a polyurethane elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second polymer elastomer of Ashida in view of Ammirati to have a 100%-elongation of 40-150 kg/cm2 (3.9-14.7 MPa)5 in order to provide a leather-like sheet with sufficient softness, abrasion resistance, heat resistance, solvent resistance, flexing resistance, and hardness at low temperatures.

Ashida in view of Ammirati and Sasaki teaches the claimed invention above but does not expressly teach wherein the napped surface has, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less and wherein a difference in an L* value based on an L*a*b* color system in a portion of the napped surface that has been subjected to the Martindale abrasion test before and after the Martindale abrasion test is 6.0 or less. It is reasonable to presume that the ratio of polyurethane 
The instant specification teaches that the amount of the second polyurethane applied to the napped surface is preferably 0.5 to 10 g/m2, more preferably 2 to 8 g/m2 (instant specification; paragraph [0039]) and that the polyurethane is preferably a solvent based polyurethane (instant specification; paragraph [0038]). Additionally, the apparent density of the final napped artificial leather of the instant invention is preferably 0.4 to 0.7 g/cm3, more preferably 0.45 to 0.6 g/cm3 (instant specification; paragraph [0044]). The instant specification further teaches that when the napped surface has a ratio of polyurethane observed of 4.0% or less, it is possible to obtain a napped artificial leather having high whitening resistance against friction or abrasion, such as napped artificial leather exhibits whitening represented by a delta L* of less than 6.0 (instant specification; paragraph [0009]).
Similarly, Ashida teaches that the polyurethane used is a solvent-based polyurethane (Ashida; paragraph [0044]), and is applied in a weight per unit are of 0.0001 to 0.1 times, more preferably 0.001 to 0.05 times the weight per area of the first elastic polymer (Ashida; paragraph [0051]). The weight per unit area of the ultrafine filament non-woven fabric is preferably 140 to 3000 g/m2, more preferably 200 to 2000 g/m2, and the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, particularly preferably 1 to 50 mass%, relative the mass of the ultrafine fibers (Ashida; paragraphs [0032], [0039]). This results in a broad weight per unit area of the first elastic polymer of 0.14-1800 g/m2, and a preferred weight per unit area of 2-1000 g/m2 (weight per unit area * mass% first elastic polymer). This in turn results in a broad weight 2, and a preferred weight per unit area of 0.002-50 g/m2. It is noted that Ashida also teaches dissolving a portion of the second elastic polymer once it is applied (Ashida; paragraph [0052]). Finally, Ashida also teaches an apparent density of the final napped artificial leather of 0.4-0.7 g/cm3, preferably 0.5 to 0.6 g/cm3 (Ashida; paragraph [0059]).
Since Ashida teaches the use of the same type of polyurethane applied in similar amounts which result in a final artificial leather with similar apparent densities, in addition with the removal of some of the surface polyurethane applied, it is reasonable to presume Ashida, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less which in turn results in a delta L* of less than 6.0.
In the alternative, the claimed ratio of polyurethane observed and L* difference would obviously have been provided by the process described in Ashida.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)6,7,8 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3 as applied to claim 1 above, and further in view of Yoneda (US 2002/0114919)3.
With respect to claim 2, Ashida in view of Ammirati and Sasaki teaches all the limitations of claim 1 above. Ashida further teaches the length of the napped fibers is preferably 
The napped fiber height range of Ashida substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida in view of Ammirati and Sasaki is silent as to the napped surface having a density of peaks of 25/432 mm2 or more as measured in accordance with ISO 25178.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch composed of an entangled nonwoven fabric made of ultrafine fibers and an elastomer contained therein and having a nap made of ultrafine fibers raised on one or both sides (paragraphs [0002], [0010]). The nap height or length or nap density of the napped portion is not particularly restricted but may be adjusted according to the intended use of the napped leather-like material (paragraph [0024]). Generally, a mean nap length of 0.05 to 2 mm and a nap density of 10,000 to 300,000 fibers/cm2
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap density measured in accordance with ISO 25178 to include the claimed range. One would have been motivated to provide a nap density that provides the desired suede-like appearance and velvetiness and smoothness for the intended use without adversely decreasing the writing effect. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)9,10,11 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3 as applied to claims 1 and 19 above, and further in view of Lilly (US 5416958).
With respect to claims 3 and 20, Ashida in view of Ammirati and Sasaki teaches all the limitations of claims 1 and 19 above. Ashida further teaches the ultrafine fiber has a fineness of preferably 1 dtex or less, more preferably 0.001 to 1 dtex, further preferably 0.002 to 0.2 dtex (paragraph [0031]). The fibers in Example 1 had a fineness of 0.08 dtex (paragraph [0070).
Ashida in view of Ammirati and Sasaki is silent as to the ultrafine fibers having an average yarn toughness of 25.0 cN*% or less, preferably 18.0 to 20.0 cN*%.
Lilly teaches textile fabrics which are easily napped due to the yarn used in preparing the fabrics (col. 1, lines 6-10). One way of making a yarn which is easily napped is by decreasing the tensile strength of the yarn fibers (col. 1, lines 24-25). Accordingly, Lilly teaches a polyethylene 12,13 (col. 2, lines 20-22).
Since both Ashida in view of Ammirati and Sasaki and Lilly teach napped artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida in view of Ammirati and Sasaki to have an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier in order to provide fibers which are easily napped.
With respect to the toughness, it is noted that according to paragraph [0053] of the specification as filed, toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers. Using this equation and the preferred fineness taught by Ashida, Ashida in view of Ammirati, Sasaki, and Lilly teaches a toughness range of 0.088 cN*%14 to 37.08 cN*%15.
The toughness range of Ashida in view of Ammirati, Sasaki, and Lilly substantially overlaps the claimed range in the instant claims 3 and 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida in view of Ammirati, Sasaki, and Lilly, because overlapping ranges have been held to establish prima facie obviousness.
	

Alternate Rejection
In the event it is determined Ashida does not teach an L* value based on an L*a*b* color system of 35 or less, claims 1-3, 6-7, and 18-20 would be rejected as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)16,1718 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3.
With respect to claims 1, 6-7, and 18-19, Ashida teaches a napped artificial leather for use as a surface material for clothing, shoes, articles of furniture, car sheets, general merchandise, and the like which has excellent pilling resistance (paragraph [0001]). The napped artificial leather includes a fiber sheet obtained by impregnating a first elastic polymer into a nonwoven fabric that is an entangled body of ultrafine fibers with a fineness of 1 dtex or less, wherein the fiber sheet includes, on one or both surfaces thereof, a napped surface obtained by the ultrafine fibers, and further includes a second elastic polymer fixed to the basal potions of the napped ultrafine fibers and is unevenly distributed on a surface layer of the fiber sheet (paragraph [0007]). As the first elastic polymer it is preferable to use an aqueous polyurethane (paragraph [0034]). As the second elastic polymer it is preferable to use a solvent-based polyurethane (paragraph [0044]).
The fiber fineness range of Ashida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida further teaches the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, more preferably 1 to 50 mass%, particularly preferably 1 to 50 mass%, relative to the mass of the ultrafine fiber, in terms of the good balance between the fullness and the pliability or the like of the resulting napped artificial leather (paragraph [0039]). In Example 1, the mass ratio of the non-woven fabric to the aqueous polyurethane (first polyurethane) was 87/13 (paragraph [0070]).

Ashida is silent as to the ultrafine fibers comprising 0.1 to 10 mass% of a pigment, preferably 1.0 to 1.5 mass% carbon black.
Ammirati teaches a high-quality artificial leather having a suede appearance and colors within the range of gray and black, characterized by a high color fastness when exposed to light and a long durability (paragraph [0001]). The microfibrous component contains carbon black pigment in a percentage of 0.05 to 2.00% by mass, preferably 0.15 to 1.50% by mass (paragraph [0046]). By changing the quantity of carbon black in the microfiber it is possible to obtain a large range of color shapes within light grays and blacks (paragraph [0066]).
The weight percent of carbon black range substantially overlaps the claimed range in the instant claim 19. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ammirati, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida and Ammirati teach artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

Ashida is silent as to the napped surface having an L* value (lightness) based on a L*a*b* color system of 35 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Ashida in view of Ammirati is silent as to the second elastic polymer having a 100% modulus of 4.5 to 12.5 MPa.
Sasaki teaches a leatherlike sheet material which has a base material (I) comprising a nonwoven fabric (A) constituted with ultrafine-fiber bundles having single fiber fineness of no greater than 0.2 de, a high molecular elastomer (B) and a high molecular elastomer (C), and in which a grained surface layer (II) comprising a high molecular elastomer (C)-constituted porous 2 (3.9-14.7 MPa)19 (paragraphs [0013], [0015]-[0016]). When the modulus is less than 40kg/cm2 (3.9 MPa)1 the obtained leather-like material is rich in softness but poor in abrasion resistance, heat resistance, solvent resistance and the like, but when it is greater than 150 kg/cm2 (14.7 MPa)1, the obtained leather-like sheet material has a hard touch, and is poor in properties such as flexing resistance, hardness at low temperatures, and the like (paragraph [0015]).
The 100%-elongation modulus range of Sasaki substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sasaki, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida in view of Ammirati and Sasaki teach leather-like sheet materials comprising nonwoven fabrics impregnated with an elastomer and coated with a polyurethane elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second polymer elastomer of Ashida in view of Ammirati to have a 100%-elongation of 40-150 kg/cm2 (3.9-14.7 MPa)1 in order to provide a leather-like sheet with sufficient softness, abrasion resistance, heat resistance, solvent resistance, flexing resistance, and hardness at low temperatures.

Ashida in view of Ammirati and Sasaki teaches the claimed invention above but does not expressly teach wherein the napped surface has, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less and wherein a difference in an L* value based on an L*a*b* color system in a portion of the napped surface that has been subjected to the Martindale abrasion test before and after the Martindale abrasion test is 6.0 or less. It is reasonable to presume that the ratio of polyurethane observed and the lightness difference is inherent to Ashida in view of Ammirati and Sasaki. Support for said presumption is found in that Ashida in view of Ammirati and Sasaki teaches similar the use of a similar polyurethane with a similar application method as the instant invention.
The instant specification teaches that the amount of the second polyurethane applied to the napped surface is preferably 0.5 to 10 g/m2, more preferably 2 to 8 g/m2 (instant specification; paragraph [0039]) and that the polyurethane is preferably a solvent based polyurethane (instant specification; paragraph [0038]). Additionally, the apparent density of the final napped artificial leather of the instant invention is preferably 0.4 to 0.7 g/cm3, more preferably 0.45 to 0.6 g/cm3
Similarly, Ashida teaches that the polyurethane used is a solvent-based polyurethane (Ashida; paragraph [0044]), and is applied in a weight per unit are of 0.0001 to 0.1 times, more preferably 0.001 to 0.05 times the weight per area of the first elastic polymer (Ashida; paragraph [0051]). The weight per unit area of the ultrafine filament non-woven fabric is preferably 140 to 3000 g/m2, more preferably 200 to 2000 g/m2, and the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, particularly preferably 1 to 50 mass%, relative the mass of the ultrafine fibers (Ashida; paragraphs [0032], [0039]). This results in a broad weight per unit area of the first elastic polymer of 0.14-1800 g/m2, and a preferred weight per unit area of 2-1000 g/m2 (weight per unit area * mass% first elastic polymer). This in turn results in a broad weight per unit area of the second elastic polymer of 0.000014-180 g/m2, and a preferred weight per unit area of 0.002-50 g/m2. It is noted that Ashida also teaches dissolving a portion of the second elastic polymer once it is applied (Ashida; paragraph [0052]). Finally, Ashida also teaches an apparent density of the final napped artificial leather of 0.4-0.7 g/cm3, preferably 0.5 to 0.6 g/cm3 (Ashida; paragraph [0059]).
Since Ashida teaches the use of the same type of polyurethane applied in similar amounts which result in a final artificial leather with similar apparent densities, in addition with the removal of some of the surface polyurethane applied, it is reasonable to presume Ashida, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less which in turn results in a delta L* of less than 6.0.
In the alternative, the claimed ratio of polyurethane observed and L* difference would obviously have been provided by the process described in Ashida.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)20,21,22 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3 as applied to claim 1 above, and further in view of Yoneda (US 2002/0114919)3.
With respect to claim 2, Ashida in view of Ammirati and Sasaki teaches all the limitations of claim 1 above. Ashida further teaches the length of the napped fibers is preferably 1 to 500 microns, more preferably 30 to 200 microns, from the viewpoint of providing a napped artificial leather having fine short fibers resembling those of a natural nubuck leather (paragraph [0058]).
The napped fiber height range of Ashida substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida in view of Ammirati and Sasaki is silent as to the napped surface having a density of peaks of 25/432 mm2 or more as measured in accordance with ISO 25178.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch composed of an entangled nonwoven fabric made of ultrafine fibers and an elastomer 2 are preferred (paragraph [0024]). If the nap density is less than 10,000 fibers, the natural leather and suede-like appearance will hardly be obtained and, further, the surface touch tends to be poor in nubuck-like velvetiness and smoothness (paragraph [0024]). A density higher than 300,000 fibers is excessive and the writing effect tends to decrease (paragraph [0024]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap density measured in accordance with ISO 25178 to include the claimed range. One would have been motivated to provide a nap density that provides the desired suede-like appearance and velvetiness and smoothness for the intended use without adversely decreasing the writing effect. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)23,24,25 in view of Ammirati (US 2011/0070422)3 and Sasaki (US 2002/0098756)3 as applied to claims 1 and 19 above, and further in view of Lilly (US 5416958).
With respect to claims 3 and 20, Ashida in view of Ammirati and Sasaki teaches all the limitations of claims 1 and 19 above. Ashida further teaches the ultrafine fiber has a fineness of preferably 1 dtex or less, more preferably 0.001 to 1 dtex, further preferably 0.002 to 0.2 dtex (paragraph [0031]). The fibers in Example 1 had a fineness of 0.08 dtex (paragraph [0070).
Ashida in view of Ammirati and Sasaki is silent as to the ultrafine fibers having an average yarn toughness of 25.0 cN*% or less, preferably 18.0 to 20.0 cN*%.
Lilly teaches textile fabrics which are easily napped due to the yarn used in preparing the fabrics (col. 1, lines 6-10). One way of making a yarn which is easily napped is by decreasing the tensile strength of the yarn fibers (col. 1, lines 24-25). Accordingly, a polyethylene terephthalate homopolymer yarn having an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier (2.21-3.09 cN/dtex)26,27 (col. 2, lines 20-22).
Since both Ashida in view of Ammirati and Sasaki and Lilly teach napped artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida in view of Ammirati and Sasaki to have an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier in order to provide fibers which are easily napped.
With respect to the toughness, it is noted that according to paragraph [0053] of the specification as filed, toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers. Using this equation and the preferred fineness taught by Ashida, Ashida in view of Ammirati, Sasaki, and Lilly teaches a toughness range of 0.088 cN*%28 to 37.08 cN*%29.
The toughness range of Ashida in view of Ammirati, Sasaki, and Lilly substantially overlaps the claimed range in the instant claims 3 and 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida in view of Ammirati, Sasaki, and Lilly, because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed August 23, 2021.
In light of the amendments to the claims, a new 112(a) rejection of claims 3 and 20 has been applied above.

Response – Claim Rejections 35 USC §102/103 and 103
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
On pages 10-11, Applicant submits that Ammirati does not teach or suggest any relationship between the amount of pigment and yarn toughness of the ultrafine fibers, namely the references do not teach or suggest setting the pigment content in the ultrafine fibers to be 0.1 to 10 mass% so that the ultrafine fibers have desirable yarn toughness to exhibit a relatively small color change due to friction.
The Examiner respectfully disagrees. In response to applicant's argument that Ammirati does not teach or suggest that the claimed pigment content results in ultrafine fibers exhibiting a relatively small color change due to friction, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed in the rejection of claim 1 above, the ordinary artisan would have been motivated to include 0.15-1.50% by mass of carbon black pigment in the fibers of Ashida in order to provide a color of light gray to black, depending on the quantity used.

On pages 11-12 Applicant submits that the advantages of using a solvent-based polyurethane having a 100% modulus of 4.5-12.5 MPa provides unexpected results with respect to the surface polyurethane ratio and delta L* value after the Martindale abrasion test.
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i), an affidavit or declaration under 37 CFR 1.132 fairly comparing the results with the closest prior art has not been provided. While a discussion concerning the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 English equivalent US 2016/0215444 use as reference
        3 Previously presented
        4 Note 1 kg/cm2 = 0.098 MPa
        5 Note 1 kg/cm2 = 0.098 MPa
        6 Cited in IDS
        7 English equivalent US 2016/0215444 use as reference
        8 Previously presented
        9 Cited in IDS
        10 English equivalent US 2016/0215444 use as reference
        11 Previously presented
        12 1 gram force = 0.98cN
        13 1 denier = 1.11 dtex
        14 2.21 cN/dtex * 0.002 dtex * 20%
        15 3.09 cN/dtex * 0.2 dtex * 80%
        16 Cited in IDS
        17 English equivalent US 2016/0215444 use as reference
        18 Previously presented
        19 Note 1 kg/cm2 = 0.098 MPa
        20 Cited in IDS
        21 English equivalent US 2016/0215444 use as reference
        22 Previously presented
        23 Cited in IDS
        24 English equivalent US 2016/0215444 use as reference
        25 Previously presented
        26 1 gram force = 0.98cN
        27 1 denier = 1.11 dtex
        28 2.21 cN/dtex * 0.002 dtex * 20%
        29 3.09 cN/dtex * 0.2 dtex * 80%